Citation Nr: 1223526	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-19 548A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and degenerative joint disease (DJD), and/or service-connected flat feet.

2.  Entitlement to service connection for a right toe disorder, claimed as a permanent deformity of the right toe.

3.  Entitlement to a disability rating in excess of 10 percent for service-connected right knee retropatellar bursitis, synovitis, and DJD.

4.  Entitlement to a compensable disability rating for service-connected allergic rhinopharyngitis.

5.  Entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD and/or service-connected flat feet.

6.  Entitlement to service connection for insomnia, claimed as total loss of sleep, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD.

7.  Entitlement to service connection for a neuropsychiatric disorder, claimed as a hygiene disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Purdum, Counsel


INTRODUCTION

The Veteran served on active duty from June 1985 to April 1988 and active duty for training (ACDUTRA) from June 12, 1981, to August 20, 1981.  The Veteran has additional unverified Army reserve service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  A February 2004 rating decision, mailed to the Veteran in March 2004, granted the Veteran's claim of entitlement to a compensable disability rating for his service-connected right knee retropatellar bursitis, synovitis, and DJD; and assigned the same a 10 percent rating, effective November 19, 2003.  A September 2006 rating decision denied the Veteran's claims set forth on the title page of the decision herein, with the exception of entitlement to a TDIU. 

In September 2011, the Board remanded this case for additional development.  The file has now been returned to the Board for further consideration.

The Veteran was scheduled to appear, via videoconference, before the Board on May 23, 2012.  However, the Veteran did not report to the hearing, and has not provided an explanation for his absence.  As such, the Veteran's request for a hearing before the Board is deemed withdrawn.  See 38 C.F.R. § 20.703 (2011). 

The issues of entitlement to:  (1) service connection for a right ankle disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD; (2) service connection for a right distal tibial posterior mass (osteo-chondroma), to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD; (3) service connection for gastritis and gastroesophageal reflux disease (GERD), to include as secondary to all service-connected disorders as a result of the medications taken therefore; and (4) a compensable disability rating for service-connected flat feet, have been raised by the record, specifically, by an August 2009 letter from the Veteran, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  At the time of the Board's September 2011 Decision and Remand, it referred the above-listed issues to the AOJ for appropriate action.  While it appears that the Veteran was afforded a VA examination in August 2009 as to his service-connected flat feet, review of the claims file and Virtual VA is silent for adjudication of this increased rating claim, or any other referred claim.  Thus, the Board does not have jurisdiction over the referred issues, and they are again referred to the AOJ for appropriate action.

Also at the time of the Board's September 2011 Decision and Remand, it dismissed the issue of entitlement to an effective date earlier than November 11, 2003 for the grant of service connection and the assignment of a 10 percent rating for right knee retropatellar bursitis, synovitis, and DJD.  The Board cited the Veteran's August 2009 written statement indicating his desire to withdraw his claim.  While the Veteran's representative, included the issue on the title page of his May 2012 Brief, the issue is indeed dismissed and no longer in appellate status.  In this regard, the withdrawn and dismissed claim had been captioned incorrectly in a number of VA documents.  As discussed above, the date upon which the Veteran's 10 percent disability rating for his service-connected right knee disability was indeed November 19, 2003, and not November 11, 2003.  

The Board finds that the Veteran's August 2006 statement, made during a VA examination conducted for the purpose of evaluating the severity of the Veteran's service-connected right knee disability, raised the issue of entitlement to a TDIU as a component of the claim for an increased disability rating on appeal.  Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  The Veteran asserted that he was unable to work due to his back and right knee, and as he is service-connected for a right knee disability, in essence, he asserts that such precludes him from employment.  Since entitlement to a TDIU is part of the Veteran's increased rating claim, the proper remedy here is for the Board to remand, rather than refer, the TDIU component of the increased rating issue to the AOJ for proper development and adjudication.

The issues of entitlement to service connection for:  (1) a low back disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD, and/or service-connected flat feet; (2) insomnia, claimed as total loss of sleep; and a (3) neuropsychiatric disorder, claimed as a hygiene disorder; both to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD; as well as (4) entitlement to a TDIU, addressed in the REMAND portion of the decision below, are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran does not have a present left knee disorder.

2.  There is no probative evidence of any in-service injury, disease, or event, with which the Veteran's current right toe disorder, if any, may be associated.

3.  During the appellate period, the Veteran's service-connected right knee retropatellar bursitis, synovitis, and DJD, was productive of arthritis with pain on motion contemplated by the rating criteria; without compensable limitation of motion or instability.

4.  During the appellate period, the Veteran's service-connected allergic rhinopharyngitis was productive of nasal stuffiness, sneezing, mucus discharge, sinus tenderness, and mild hypertrophy of the nasal turbinates; without polyps, or in the absence of polyps, greater than 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side, or incapacitating episodes or history of surgical treament. 


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

2.  The criteria for entitlement to service connection for a right toe disorder, claimed as a permanent deformity of the right toe, have not been met.  38 U.S.C.A. §§ 1101, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.303 (2011). 

3.  The criteria for a disability rating in excess of 10 percent for service-connected right knee retropatellar bursitis, synovitis, and DJD, were not met during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b)(2) (West 2002); 38 C.F.R. §§ 3.321(b)(1), 3.400(o)(2), 4.3, 4.7, 4.14, 4.21, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5010, 5257, 5260, 5261 (2011).

4.  The criteria for a compensable disability rating for allergic rhinopharyngitis were not met during the appellate period.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110(b)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.321(b)(1), 3.400(o)(2), 4.2, 4.3, 4.6, 4.7, 4.14, 4.21, 4.97, DCs 6510-6514, 6522 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326 (2011).

The notice required by the VCAA can be divided into three elements.  Specifically, VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that the claimant is to provide; and (3) that VA will attempt to obtain.  Beverly v. Nicholson, 19 Vet. App. 394, 403 (2005) (outlining VCAA notice requirements). 

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including:  (1) Veteran status; (2) existence of a disability; (3) a connection between a Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

According to prior case law, adequate notice for an increased compensation claim also required, at a minimum, that VA notify a claimant that to substantiate his claim, the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the claimed condition, to include the effect that worsening has on his employability and daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  Also, if the regulatory criteria under which the claimant was rated contained certain criteria such as a specific measurement or test result necessary to achieve a higher rating, VA was required to provide at least general notice of that requirement to the claimant.  The claimant was also to be notified of the process by which a disability rating is determined. Vazquez, supra.

However, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) recently vacated and remanded the Vazquez decision by the United States Court of Appeals for Veterans Claims (Court).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Specifically, the Federal Circuit held that only "generic notice" in response to the particular type of claim is required under 38 U.S.C.A. § 5103(a), rather than "Veteran-specific" notice.  Id.  With respect to a claim for an increased rating, such notice does not need to inform the claimant of the need to submit evidence concerning the effect of a service-connected disability on his or her "daily life" because only the average loss of earning capacity, and not impact on daily life, is subject to compensation under 38 U.S.C. § 1155.  Accordingly, the Federal Circuit vacated the earlier decision insofar as it requires VA to notify a Veteran of alternative diagnostic codes or potential "daily life" evidence.  Id. 

In all, the Board finds that adequate notice, by letters dated in February 2006, June 2006, November 2008, and April 2011, was provided in relation to this Veteran's claims decided herein.  Specifically, the RO notified the Veteran of information and evidence necessary to substantiate the present claims, to include descriptions of the information and evidence that VA would seek to provide, and that which the Veteran was expected to provide, as well as notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Also, the letters described the process by which disability ratings are assigned informed the Veteran of: (1) the criteria under which the disabilities on appeal are rated; (2) the need to submit evidence demonstrating the impact his disability has on his employment (and daily life); and (3) examples of the types of medical and lay evidence that are relevant to his claims.  Accordingly, the Board finds that VA has satisfied its duty to notify in accordance with 38 U.S.C.A.             § 5103(a) and 38 C.F.R. § 3.159(b)(1), as well as Dingess/Hartman v. Nicholson, Vazquez-Flores v. Shinseki, and related decisions.
With regard to the timing of VCAA notice, specifically, the November 2008 and April 2011 letters, sent to the Veteran subsequent to the February 2004 and September 2006 rating decisions, the Court has held, in part, that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  However, as the Federal Circuit and the Court have since further clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then go back and readjudicate the claim, such that the essential fairness of the adjudication - as a whole, is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV) (where the Federal Circuit Court held that a Statement of the Case (SOC) or Supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC. In fact, as a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006). 

Here, VA cured the timing notice defect of the November 2008 letter by issuing a March 2010 SSOC. Therefore, because VA cured the timing error and because the claimant did not challenge the sufficiency of the notice, the Board has not erred in finding that VA complied with its duty to notify.  Prickett, 20 Vet. App. at 376.  As such, the Board concludes prejudicial error in the timing or content of VCAA notice has not been established as any error was not outcome determinative.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency).  With respect to the April 2011 letter, there is no such SSOC.  However, the April 2011 letter provided notice pursuant to the Dingess requirements, and the claim of entitlement to service connection for a right toe disorder was the only claim on appeal that had not been specifically addressed by any prior letter as the Dingess requirements.  There is no prejudice in issuing a final decision because the preponderance of the evidence is against the claim of entitlement to service connection for a right toe disorder, and thus any questions as to the appropriate disability rating or effective date to be assigned are moot.  

VA has also done everything reasonably possible to assist the Veteran with respect to his claims for benefits in accordance with 38 U.S.C.A. § 5103A and 38 C.F.R.     § 3.159(c).  All identified and available service treatment records (STRs) and post-service treatment records have been associated with the claims file.  

VA has a duty to obtain a medical examination if the evidence establishes: (1) a current disability or persistent or recurrent symptoms of a disability; (2) an in-service event, injury, or disease; and (3) the current disability may be associated with the in-service event, but (4) there is insufficient evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The evidentiary requirement that a current disability may be associated with the in-service event is a low threshold.  McLendon, 20 Vet. App. at 83.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus, but is too equivocal or lacking in specificity to support a decision on the merits; or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  

The Veteran was afforded a VA examination in August 2006 to determine the nature and etiology of any left knee disorder found present.  A VA examination as to the Veteran's claim of entitlement to service connection for a right toe disorder is not required.  As will be discussed  below, there is no medical or lay evidence of an in-service event, injury, or disease, and thus no possibility that the current disability, if any, may be associated with an in-service event.  

Further, the Veteran has been medically evaluated in conjunction with his claim for a higher disability rating for his service-connected right knee disability on three occasions and for his service-connected allergic rhinopharyngitis on two occasions.  The resulting medical opinions are considered adequate for rating purposes as they are based on consideration of the Veteran's medical history and describe the relevant disability in sufficient detail to enable the Board to reach a fully informed decision.  See Floyd v. Brown, 9 Vet. App. 88, 93 (1996); Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  The duty to assist has been fulfilled.

Also, the Board finds there has been substantial compliance with its September 2011 Remand directives.  The Court has recently held that "only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance."  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall (Stegall v. West, 11 Vet. App. 268 (1998) violation when the examiner made the ultimate determination required by the Board's Remand.)  The record indicates that the Board directed the RO to schedule the Veteran for a videoconference hearing before the Board and to return the claims file to the Board after such hearing.  The RO sent the Veteran a notification letter, in April 2012, informing him of his May 23, 2012 Board hearing.  The Veteran did not appear.  The Board thus finds that the RO substantially complied with the mandates of its Remand.  See Stegall, supra, (finding that a Remand by the Board confers on the appellant the right to compliance with its Remand orders).  Therefore, in light of the foregoing, the Board will proceed to review and decide the claims based on the evidence that is of record consistent with 38 C.F.R. § 3.655 (2011).

Service Connection

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed.Cir.2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show:  (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448   (1995) (en banc).

Under VA law and regulations, a valid claim of service connection does not exist absent evidence of a current disability.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that Congress has specifically limited entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d 1372, at 1376-77. 
The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  

The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon, 20 Vet. App. 79.  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

Left Knee Disorder

The Veteran contends that his left knee disorder is secondary to his service-connected right knee disability.  The Veteran's representative, in his January 2011 statement, asserted that the Veteran's service-connected flat feet also affects his left knee disorder.  The Veteran has not contended that his left knee disorder was incurred during active service.

On VA examination in August 2006, the Veteran complained of left knee pain, without trauma, for the past two or three years while compensating for his service-connected right knee disability.  He reported mild left knee pain localized in the anterior, medial, and lateral aspects with radiation to the shin associated with numbness.  He reported flare-ups of bilateral knee pain, three to four times each day, lasting 30-45 minutes, rated as a 10 on a 10-point pain scale, precipitated by walking, lifting, and stress and relieved by medications.  He reported that during a flare-up, he had difficulty walking and could not stand.  He presented without the use of assistive devices.  He denied episodes of dislocation or recurrent subluxation, and constitutional symptoms of inflammatory arthritis.  He demonstrated a normal gait, and zero degrees of extension and 140 degrees of flexion, without pain.  There was no ankylosis or leg length discrepancy.  The examiner concluded that the musculoskeletal left knee joint examination was negative, thus no diagnosis or etiological opinion was provided.  

Here, the medical opinion by the VA examiner is credible because it is based on a thorough review of the file and available treatment records and the examiner offered a reasonable medical basis for his conclusions.  Absent credible evidence to the contrary, the Board is not in a position to further question the results of this examination.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  

The Veteran's representative, in his January 2011 statement, asserted that the VA examiner, during the August 2009 VA compensation examination conducted for the sole purpose of evaluating the current severity of the Veteran's service-connected right knee disability, did not evaluate or render an opinion as to the Veteran's left knee.  He thus asserted that the rating board return the report as inadequate.  However, as discussed above, the August 2006 VA examiner evaluated and rendered an opinion as to the Veteran's left knee.  It was not incumbent upon the August 2009 VA examiner to evaluate and render an opinion as to the Veteran's left knee, as the August 2009 VA compensation examination was not conducted for that purpose and the Veteran was indeed afforded an adequate VA compensation examination in August 2006.

In considering the Veteran's contentions that he suffers from a left knee disorder, the Board acknowledges that he is competent to report symptoms that he came to know through the use of his senses.  Layno, 6 Vet. App. at 469.  The Veteran is thus competent to report left knee pain and there is no evidence that he is not credible in this regard.  Pain alone, however, without a diagnosed or identifiable underlying malady or condition, does not constitute a disability for which service connection can be granted.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  Thus, to the extent that the Veteran is able to offer competent lay evidence as to a diagnosed left knee disorder, the Board finds that he is not.  Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the Veteran is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the Veteran is not competent to provide evidence as to more complex medical questions). 

While there is competent and credible, and thus probative, evidence of left knee pain, there is no probative evidence that there is a diagnosed or identifiable underlying malady or condition.  The medical evidence of record, the only competent evidence as to the issue of whether there is a current left knee disorder, is negative.  The VA examiner determined, subsequent to the Veteran's complaints of pain and physical examination, that the Veteran did not have a left knee disorder.  See Brammer, 3 Vet. App. at 225.  As there is no probative evidence of a current left knee disorder, further inquiry as to whether any current left knee disorder is secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD, and/or service-connected flat feet, is not required.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Therefore, the Veteran's claim of entitlement to service connection for a left knee disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD, and/or service-connected flat feet, must be denied. 

Right Toe Disorder

The Veteran has not offered any lay statements during the course of his appeal as to the etiology of his right toe disorder, claimed as a permanent deformity of the right toe.  At the time of his September 2007 NOD, he asserted that his medical condition had worsened and that he used a cane and ankle stabilizer for his right toe, as well as undergoing recent physical therapy for the condition.  The Veteran's representative, in his January 2011 statement, asserted that the Veteran's "conditions sought on appeal are directly caused by exposure in the military."  

The treatment records associated with the claims file are silent for complaint, treatment, or diagnosis of a right toe disorder.  In considering the Veteran's contentions that he suffers from a right toe disorder, the Board acknowledges that he is competent to report symptoms that he came to know through the use of his senses.  Layno, 6 Vet. App. at 469.  The Veteran is thus competent to report right toe pain, observable muscle atrophy and deformity, swelling, and sensed limitation of motion, as he did in his January 2006 statement, and there is no evidence that he is not credible in this regard.  
However, the Board need not seek a medical opinion as to the precise diagnosis of any present right toe deformity and whether any right toe disorder is related to service.  As discussed above, VA's duty to obtain a medical examination is triggered when there is, among other elements, evidence of an in-service event, injury, or disease.  McLendon, 20 Vet. App. 79.  While there is a low threshold as to the evidentiary requirement that a current disability may be associated with the in-service event is a low threshold, there is simply no evidence in the present appeal as to the incurrence of an in-service event, injury, or disease.  Thus, even with probative evidence of a current right toe disorder, there is no evidence of an in-service event, injury, or disease with which any such current right toe disorder may be associated. 

In this regard, the Board acknowledges that the Veteran, as discussed above, in a February 2006 VCAA letter, received notice of the evidence necessary to substantiate his claim.  He has not offered any lay statements to support his contention that his current right toe disorder is related to service.  His representative's January 2011 statement that all of the Veteran's claimed disabilities are related to exposure in the military is not sufficient.  The Board would have considered any lay statements of exposure to chemicals or severe temperatures, or any lay statements of an in-service injury involving the right toe.  However, in the present appeal, there is simply no such evidence that allows the Board to contemplate wither there was an in-service event, injury, or disease with which any current right toe disorder may be associated.  

The Board reminds the Veteran that the duty to assist is not a one-way street.  If a Veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining putative evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulation.  38 C.F.R. § 3.102; Gilbert, 1 Vet. App. 53-56.  Therefore, the Veteran's claim of entitlement to service connection for a right toe disorder, claimed as permanent deformity of the right toe, must be denied. 
Increased Ratings

As to both of the disabilities currently on appeal, disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a reasonable doubt as to the degree of disability, such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  38 C.F.R. § 4.21. 

The Board will consider the potential application of the various other provisions of 38 C.F.R., Parts 3 and 4, whether or not they were raised by the Veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  The use of manifestations not resulting from service-connected disease or injury in establishing the service-connected evaluation and the evaluation of the same manifestation under different diagnoses are to be avoided.  38 C.F.R. § 4.14. 

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held that evidence to be considered in the appeal of an initial assignment of a disability rating was not limited to that reflecting the then-current severity of the disorder.  Further, in Fenderson, the Court also discussed the concept of the "staging" of ratings, finding that, in cases where an initially assigned disability evaluation has been disagreed with, it was possible for a Veteran to be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period. 

As with service connection claims, in making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno, 6 Vet. App. 465, at 470.  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson, 581 F.3d 1313, at 1316; Jandreau, 492 F.3d 1372, at 1376-77.  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana, 24 Vet. App. 428; see also Jandreau, 492 F.3d 1372, at 1376-77. 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden, 125 F.3d 1477, at 1481, cert. denied, 523 U.S. 1046 (1998); Wensch, 15 Vet. App. 362, at 367.  Indeed, in Jefferson, 271 F.3d 1072, the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2002).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan, 13 Vet. App. 482, at 488-89; Wilson, 2 Vet. App. 614, at 618.  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton, 21 Vet. App. 23, at 38; Caluza, 7 Vet. App. 498, at 511, aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez, 22 Vet. App. 295.  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See id. at 303-04.  
The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon, 20 Vet. App. 79.

The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl, 21 Vet. App. 120, at 124.  

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  

Right Knee Disability

The Veteran's service-connected right knee disability was initially rated noncompensably disabling by an October 1988 rating decision.  By a February 2004 rating decision, the disability rating assigned to the Veteran's service-connected right knee disability was increased to 10 percent, effective November 19, 2003.  

In March 2004, the Veteran filed a Notice of Disagreement (NOD) with the February 2004 rating decision.  In January 2006, he filed an additional claim of entitlement to a disability rating in excess of 10 percent for his service-connected right knee disability.  Subsequent to a September 2006 rating decision and May 2008 SOC, the Veteran perfected his claim by a July 2008 hearing election form accepted as his Substantive Appeal.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed, in this case, November 19, 2002, one year prior to the Veteran's November 19, 2003, claim, until VA makes a final decision on the claim.  See Hart, supra; see also 38 U.S.C.A. § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

The Veteran's service-connected right knee disability is rated under DC 5257, contemplating recurrent subluxation or lateral instability.  Under DC 5257, a 10 percent disability rating is warranted for slight recurrent subluxation or lateral instability, a 20 percent disability rating is warranted for moderate recurrent subluxation or lateral instability, and a maximum 30 percent disability rating is warranted for severe recurrent subluxation or lateral instability.  38 C.F.R. § 4.71a, DC 5257. 

Potentially applicable are the regulatory criteria contemplating limitation of flexion of the leg and limitation of extension of the leg, DCs 5260 and 5161, respectively. DC 5260 provides a noncompensable disability rating where flexion is limited to 60 degrees, a 10 percent disability rating where flexion is limited to 45 degrees, 20 percent where flexion is limited to 30 degrees, and 30 percent where flexion is limited to 15 degrees.  DC 5261 provides a noncompensable disability rating where extension is limited to 5 degrees, 10 percent where extension is limited to 10 degrees, 20 percent where extension is limited to 15 degrees, 30 percent where extension is limited to 20 degrees, 40 percent where extension is limited to 30 degrees, and a maximum 50 percent where extension is limited to 45 degrees.  38 C.F.R. § 4.71a, DCs 5260, 5261.  Full range of motion of the knee consists of 0 degrees extension and 140 degrees flexion.  38 C.F.R. § 4.71, Plate II.

Arthritis shown by X-ray studies is rated based on limitation of motion of the affected joint.  When limitation of motion would be noncompensable under a limitation-of-motion code, but there is at least some limitation of motion, a 10 percent rating may be assigned for each major joint so affected.  The limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DCs 5003, 5010.  For the purpose of rating disability from arthritis, the knee is considered a major joint.  38 C.F.R. § 4.45(f).

In considering the applicability of other regulatory criteria, the Board finds that DC 5256, contemplating ankylosis of the knee; DC 5258, contemplating dislocation of semilunar cartilage; DC 5259, contemplating symptomatic removal of semilunar cartilage; DC 5262, contemplating malunion and nonunion of the tibia and fibula; and DC 5263, contemplating genu recurvatum; are not applicable in this instance, as the medical evidence does not show that the Veteran has any of these conditions.  38 C.F.R. § 4.71a, DCs 5256, 5258, 5259, 5262, 5263 (2011).

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the Court clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  

Instead, the Mitchell Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  See 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Thus, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the claimant or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).  
The Board now turns to the medical and lay evidence of record. 

VA treatment records dated in December 2003 indicate that the Veteran complained of right knee pain.

On VA compensation examination in February 2004, the Veteran complained of frequent right knee pain, increased with an attempt to jog and with walking.  He complained of occasional mild swelling, and lateral and medial retropatellar deep pain.  He denied locking or giving way, episodes of dislocation or recurrent subluxation, or constitutional symptoms of inflammatory arthritis.  He reported that he used over-the-counter oral and topical medication.  The Veteran reported that during a flare-up he experienced decreased range of motion.  He presented without the need of assistive devices.  He reported that he was independent in the activities of daily living.  On physical examination, he demonstrated extension to zero degrees and flexion to 135 degrees, with pain beginning at 135 degrees, without additional limitation of motion with pain, fatigue, weakness, or lack of endurance on repetitive use.  There was tenderness to palpation of the patellar facets, grinding, and retropatellar pain.  The examiner noted that X-ray examination dated in December 2003 was silent for osseous articular soft tissue abnormalities.  The Veteran was diagnosed with prepatellar bursitis, status-post 1988 arthroscopy.

In his March 2004 NOD, the Veteran complained of pain and strong swelling, most of the time.  He reported that he also had recurrent pain and moderate swelling, causing limitation with standing for more than half of one hour and that such caused problems with returning to military service.  

VA treatment records dated in July 2005 indicate that the Veteran complained of right knee pain and presented without edema.  

In a January 2006 statement, the Veteran reported that his arthritic condition was manifested by muscle spasm and tenderness to pressure.  

On VA examination in August 2006, the Veteran complained of severe pain at the right knee joint, with radiation to the shin and ankle, associated with numbness.  He reported the use of prescription medication.  He reported that his right knee disability was manifested by flare-ups, three to four times each day, lasting 30 to 45 minutes, with pain rated as a 10 on a 10-point pain scale.  He reported that such flare-ups were precipitated by walking, lifting, and stress, and relieved with medication.  He reported that during an acute flare-up, he had difficulty walking and could not stand.  He presented without the use of assistive devices.  He denied episodes of dislocation or recurrent subluxation, or constitutional symptoms of inflammatory arthritis.  He reported that is unable to work due to his current incarceration and to his back and right knee disabilities.  He reported that he was independent in his activities of daily living.  

On physical examination in August 2006, he demonstrated zero degrees extension and 120 degrees flexion, without pain.  The examiner reported that the Veteran was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination following repetitive motion.  He reported that there was no objective evidence of painful motion, edema, effusion, instability, weakness, tenderness, redness, heat, abnormal movement, ankylosis, or guarding.  The Veteran demonstrated a normal gait, crepitus, and a positive McMurray's sign.  The examiner reported that VA magnetic resonance imaging (MRI) in August 2005 revealed medial and lateral meniscus tears without a small knee effusion.  Physical examination was silent for any neurological abnormalities.  The Veteran was diagnosed with right knee retropatellar bursitis, synovitis, and DJD.

VA treatment records dated in March 2006 and April 2006 indicate that the Veteran complained of right knee pain. 

VA treatment records dated in May 2006 indicate that the Veteran complained of long-standing right knee pain, rated as a 4 on a 10-point pain scale, located at the lateral and medial aspects of the patella.  He reported that his pain improved with rest and application of topical ointment.  He reported that his pain worsened to a 7 on a 10-point pain scale during prolonged walking, walking up stairs, or in cold temperatures.  He reported that he was independent in his activities of daily living.    
Physical examination revealed an abnormal gait in that he avoided full weight on his right lower extremity.  There was tenderness and grinding, without palpable joint effusion.  There was no edema, erythema, warmth, palpable or visible masses, asymmetry, or deformity.  He demonstrated positive McMurray's and Apley's compression signs.  He was prescribed prescription pain medication and given strengthening exercises.  

On VA examination in August 2009, the Veteran complained of progressively worse right knee pain with long walks.  He reported swelling.  He reported that he experiences locking after a long period of sitting down.  He reported that his symptoms are worse with damp and cold weather.  He reported that he was unable to use his prescription pain medication due to gastric complaints and addictive potential.  He rated his pain as a 7 on a 10-point pain scale.  The Veteran complained of pain, stiffness, decreased speed of joint motion, daily or more often episodes of locking, swelling, tenderness, and one occasion of effusion.  He denied deformity, giving way, instability, weakness, incoordination, episodes of dislocation or subluxation, and flare-ups.  There were no constitutional signs of arthritis or incapacitating episodes of arthritis.  He reported that he was unable to stand for more than 15-30 minutes, or walk more than one-quarter of one mile.  He reported that he used a cane, occasionally, but that he had lost his cane during incarceration. 

Physical examination in August 2009 revealed a normal gait, but evidence of abnormal weight-bearing including abnormal shoe wear.  He demonstrated crepitus, tenderness, guarding, clicks and snaps, grinding, and patellar abnormality including abnormal tracking and subpatellar tenderness.  He presented without ankylosis, bumps, masses, instability, meniscus abnormality, or abnormal tendons or bursae.  He demonstrated extension to zero degrees and flexion to 120 degrees, without objective evidence of additional limitation following repetitive motion.  The Veteran reported that he was unemployed; that he had been in jail and at present was in a residential program.  The examiner reported that the Veteran's right knee disability was manifested by decreased mobility, problems with lifting and carrying, decreased strength, and pain, and that in an occupational setting, such resulted in the assignment of different duties.  He reported that the disability prevented the Veteran from exercising and participating in sports; had severe effects on his ability to shop and drive; had moderate effects on his ability to do chores, participate in recreation, travel, bathe, dress, toilet, and groom; and no effect on his ability to feed himself.  X-ray examination revealed a normal right knee.  The Veteran was diagnosed with right knee patellofemoral syndrome.  

While the RO has rated the Veteran's service-connected right knee disability under DC 5257, contemplating recurrent subluxation or lateral instability, the Board finds no basis for such.  There is no evidence of either recurrent subluxation or lateral instability.  During each VA examination, as discussed above, there was a specific finding that no recurrent subluxation or lateral instability was present.  Further, during instances of VA treatment, also as discussed above, there is no indication that the Veteran reported recurrent subluxation or lateral instability, or that any treatment provider reported clinical findings of such.  Thus, further discussion as to whether DC 5257, which provides a 20 percent rating for moderate recurrent subluxation or lateral instability, is not required, as DC 5257, is not applicable in the present appeal.  38 C.F.R. § 4.71a, DC 5257.

The Veteran has not demonstrated right knee flexion limited to 30 degrees during any of the three instances of treatment wherein such was measured.  His flexion, at worst, was limited to 120 degrees on VA examination in August 2006.  As there is no evidence of limitation of right knee flexion to 30 degrees, as is required for a 20 percent disability rating, DC 5260 may not serve as a basis for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a, DC 5260.  Also, the Veteran has not demonstrated right knee extension limited to 15 degrees during any of the three instances of treatment wherein such was measured.  The Veteran has only demonstrated 0 degrees of right knee extension.  As there is no evidence of limitation of right knee extension to 15 degrees, as is required for a 20 percent disability rating, DC 5261 may not serve as a basis for a disability rating in excess of 10 percent.  38 C.F.R. § 4.71a, DC 5261.

While the Board does not find that a rating under DC 5257, contemplating recurrent subluxation or lateral instability is appropriate, nor are ratings under DC 5260 and DC 5261, contemplating limitation of flexion and extension of the leg, respectively, appropriate, the rating criteria contemplating arthritis may serve as the proper basis for the Veteran's 10 percent rating.  

As the Veteran has been diagnosed with DJD, and has demonstrated noncompensable limitation of motion with at least some limitation of motion with pain, and because his knee is considered a major joint, he is entitled to a 10 percent disability rating.  38 C.F.R. §§ 4.45(f), 4.71a, DCs 5003, 5010.  However, the regulatory criteria contemplating arthritis may not serve as a basis for a disability rating in excess of 10 percent.  

The Board is required to consider the effect of pain and weakness when rating a service-connected disability on the basis of limitation of motion.  At no time during the appellate period does the evidence suggest that the Veteran had additional functional loss or range of motion with consideration of the Veteran's painful motion, repetitive motion, or other factors.  He did experience pain; however such does not result in a higher rating unless it actually results in additional functional loss.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 204-7.

In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the evidence demonstrates that during the appellate period, the Veteran's service-connected right knee disability warrants no more than a 10 percent disability rating. 

Finally, the Board finds that the rating criteria contemplate the symptoms associated with the Veteran's service-connected right knee disability.  There is no doubt that the Veteran experiences pain and difficulty with his right knee, as evidenced by his competent and credible lay testimony and clinical record, including evidence of continued complaints of right knee pain and the issuance of prescription pain medication.  His right knee disability is productive of arthritis, limited flexion, tenderness, swelling, locking, grinding of the affected parts, pain, clicks and snaps, patellar abnormality, stiffness, and radiation without diagnosis of neurological abnormality, symptoms contemplated by the rating criteria and considered by the Board in its decision.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected right knee disability and referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, 572 F.3d 1366.  

As the preponderance of the evidence is against the Veteran's claim of entitlement to a disability rating in excess of 10 percent for service-connected right knee retropatellar bursitis, synovitis, and DJD, the claim must be denied.  38 U.S.C.A.     § 5107(b); Gilbert, 1 Vet. App. 49.

Allergic Rhinopharyngitis

The Veteran's service-connected allergic rhinopharyngitis was initially rated as noncompensably disabling by an October 1988 rating decision.  

In January 2006, the Veteran filed a claim of entitlement to a compensable disability rating for his service-connected allergic rhinopharyngitis.  Subsequent to a September 2006 rating decision and May 2008 SOC, the Veteran perfected his claim by a July 2008 hearing election form accepted as his Substantive Appeal.  The relevant temporal focus for adjudicating the level of disability of an increased rating claim is from the time period one year before the claim was filed, in this case, January 25, 2005, one year prior to the Veteran's January 25, 2006, claim, until VA makes a final decision on the claim.  See Hart, supra; see also 38 U.S.C.A.              § 5110(b)(2); 38 C.F.R. § 3.400(o)(2). 

Under DC 6522, a 10 percent rating is warranted for allergic rhinitis without polyps, but with greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side.  A maximum 30 percent rating is warranted for allergic rhinitis with polyps.  38 C.F.R. § 4.97, DC 6522. 

Potentially applicable is the regulatory criteria contemplating sinusitis, DCs 6510-6514, rated using the General Rating Formula for Sinusitis.  Such provides a noncompensable rating for sinusitis that is detected by X-ray only.  A 10 percent rating is assigned for one or two incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; three to six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 30 percent rating is assigned for three or more incapacitating episodes per year of sinusitis requiring prolonged (lasting four to six weeks) antibiotic treatment, or; more than six non-incapacitating episodes per year of sinusitis characterized by headaches, pain, and purulent discharge or crusting.  A 50 percent rating is assigned following radical surgery with chronic osteomyelitis, or; near constant sinusitis characterized by headaches, pain and tenderness of affected sinus, and purulent discharge or crusting after repeated surgeries.  A Note to the General Rating Formula for Sinusitis provides that an incapacitating episode of sinusitis means one that requires bed rest and treatment by a physician.  38 C.F.R. § 4.97, DCs 6510-6514.

In considering the applicability of other regulatory criteria, the Board finds that DC 6502, contemplating deviated nasal septum; DC 6504, contemplating loss of part of nose or scars; DC 6515, contemplating tuberculous laryngitis; DC 6516, contemplating chronic laryngitis; DC 6518, contemplating total laryngectomy; DC 6519, contemplating complete organic aphonia; DC 6520, contemplating stenosis of the larynx; DC 6521, contemplating injuries to the pharynx; DC 6523, contemplating bacterial rhinitis; and DC 6524, contemplating granulomatous rhinitis; are not applicable in this instance, as the medical evidence does not show that the Veteran has any of these conditions.  38 C.F.R. § 4.97, DCs 6502, 6504, 6515, 6516, 6518-6521, 6523, 6524 (2011).

The Board now turns to the medical and lay evidence of record. 

In this regard, the Veteran has been denied service connection for sinusitis.  While the Board will consider all symptomatology associated with the Veteran's allergic rhinopharyngitis, it is significant that the Veteran's complaints were considered as sinusitis on VA examination in July 2006 and he has been treated for sinusitis during the appellate period.  The Board is precluded from differentiating between symptomatology attributed to a non-service-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record.  Mittleider v. West, 11 Vet. App. 181, 182 (1998) (per curiam), citing Mitchem v. Brown, 9 Vet. App. 136, 140 (1996). 

On VA examination in July 2006, the Veteran reported that during an episode of sinusitis, he breaths from both nostrils.  He complained of swelling of the eyebrows and foul-smelling from the nose, as well as sneezing and mucus discharge.  He reported that cold weather and dust caused episodes of sinusitis. He denied treatment and did not mention interference with breathing through the nose, purulent discharge, or dyspnea at rest or on exertion.  He denied speech impairment or disease or injury affecting the soft palate.  Physical examination revealed that there were no polyps, bacterial rhinitis, or obstruction, with normal nasal mucosa and a septum at midline.  There was no tenderness, purulent discharge, or crusting.  The examiner concluded that the Veteran had a normal nasal examination.  

VA treatment records dated in March 2007 indicate that the Veteran complained of a cough and malaise.  He demonstrated pink mucosa, without discharge, and a normal nasal septum.  He demonstrated right frontal and maxillary sinus tenderness and was diagnosed with sinusitis.  

On VA examination in September 2009, the Veteran complained of recurrent nasal stuffiness and sneezing episodes.  He reported interference with breathing through his nose.  He denied purulent discharge and speech impairment.  The examiner noted that there was no pain, headaches, purulent discharge, or crusting present, and no history of incapacitating or non-incapacitating episodes.  There was no effect on occupational functioning or activities of daily living.  Physical examination revealed that there were no polyps, septal deviation, tissue loss, scarring, deformity of the nose, obstruction, or nasal regurgitation.  There was mild hypertrophy of the nasal turbinates.  The Veteran was diagnosed with mild allergic rhinitis.

While the Veteran has been treated for his service-connected allergic rhinopharyngitis, there is no medical evidence of record that indicates that he exhibited greater than 50 percent obstruction of nasal passage on both sides or complete obstruction on one side, in the absence of a showing of polyps, as is required by DC 6522 for a compensable disability rating.  The Board notes that there is medical evidence of record indicating mild hypertrophy of the nasal turbinates, and competent and credible lay testimony of difficulty breathing through the nose.  However, there is no indication that such symptomatology consisted of any obstruction, much less more than 50 percent blockage of nasal passage on both sides or complete obstruction on one side.  Accordingly, DC 6522 cannot serve as a basis for a compensable disability rating for the Veteran's service-connected allergic rhinopharyngitis.  38 C.F.R. § 4.97, DC 6522. 

To the extent that the Veteran's symptoms may be best considered under the criteria contemplating sinusitis, DCs 6510-6514, there is no evidence of any incapacitating episodes of sinusitis, or surgical treatment, as is required for any of the compensable disability ratings provided by the General Rating Formula for Sinusitis, and thus such may not serve as a basis for compensable disability rating for the Veteran's service-connected allergic rhinopharyngitis.  38 C.F.R. § 4.97, DC 6510-6514. 
 
In sum, the Board has considered whether a higher rating might be warranted for any period of time during the pendency of this appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  However, the weight of the evidence demonstrates that during the appellate period, the Veteran's service-connected allergic rhinopharyngitis does not warrant a compensable disability rating. 

Finally, the Board finds that the rating criteria contemplate the symptoms associated with the Veteran's service-connected allergic rhinopharyngitis.  There is no doubt that the Veteran experiences sneezing and nasal stuffiness, and difficulty breathing through his nose, as evidenced by his competent and credible lay testimony and clinical record, including evidence of treatment for such symptoms.  His allergic rhinopharyngitis is productive of mild hypertrophy of the nasal turbinates, coughing, sneezing, difficulty breathing though the nose, sinus tenderness, and mucus discharge, symptoms contemplated by the rating criteria and considered by the Board in its decision.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected allergic rhinopharyngitis and referral for consideration of extraschedular rating is not warranted.  38 C.F.R. § 3.321; Thun, 572 F.3d 1366.  




(CONTINUED ON THE NEXT PAGE)
As the preponderance of the evidence is against the Veteran's claim of entitlement to a compensable disability rating for service-connected allergic rhinopharyngitis, the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD, and/or service-connected flat feet, is denied.

Service connection for a right toe disorder, claimed as a permanent deformity of the right toe, is denied.

A disability rating in excess of 10 percent for service-connected right knee retropatellar bursitis, synovitis, and DJD, is denied.

A compensable disability rating for service-connected allergic rhinopharyngitis is denied.


REMAND

Additional development is needed prior to further disposition of the remaining claims.

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.326(a) (2011).  

Here, the Veteran has not been provided with adequate notice.  The Veteran filed his January 2006 claim of entitlement to service connection for "total loss of sleep hygiene."  In a statement accompanying his claim, he asserted that he sought psychiatric treatment for his total loss of sleep hygiene.  Thus, the RO, in its September 2006 rating decision, adjudicated claims of entitlement to service connection for both insomnia, claimed as total loss of sleep; and service connection for a neuropsychiatric condition, claimed as hygiene.  However, neither the February 2006 nor June 2006 VCAA letters addressed the issue of entitlement to service connection for a neuropsychiatric condition.  Further, the Veteran, in his September 2007 NOD, asserted that his back and knees made it impossible for him to sleep adequately and that such situation affected him mentally and emotionally.  Also, in his March 2004 claim, he asserted that his low back disorder was secondary to his service-connected right knee disability.  In his January 2011 statement, the Veteran's representative asserted that the Veteran's low back disorder was related to both his service connected right knee disability and his service-connected flat feet.

No subsequent VCAA letters provided notice of the elements needed to substantiate claims of entitlement to service connection for a low back disorder, insomnia, or a neuropsychiatric condition, to include as secondary to a service-connected disability.  Finally, as the issue of entitlement to a TDIU has been raised by Rice and not previously adjudicated by the AOJ, the Veteran has not received notice as to the requirements of a TDIU claim.  Upon Remand, the Veteran should be provided with this notice.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159.  See also Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  

During the current appellate period, the Veteran has been diagnosed with severe osteopenia of the spine, in August 2007.  On VA examination in August 2006, the examiner concluded that there was a negative musculoskeletal lumbar spine examination and thus did not render a diagnosis as to the Veteran's low back.  

At the time of the Veteran's August 2006 VA examination, he reported that he injured his lower back while being in a long standing position on road marches during active service, beginning in 1985.  He reported that he sought treatment and was treated with rest.  Indeed, his STRs dated in January 1987 indicate that he complained of low back pain over the past month and was diagnosed with mechanical low back pain.  

At the time of the Veteran's September 2007 NOD, he asserted that had a truck accident during training in 1997 and injured his back.  The Veteran's representative, in his January 2011 statement, asserted that the Veteran's current low back disorder was related to the described road marches during active service in 1985.  While the Veteran asserted in his NOD that his back injury was incurred in 1997, his other statements of record, including those made to the VA examiner in August 2006, and his representative's assertions, indicate that the 1997 he included in his NOD was intended to be a 1987.  

While the Veteran was afforded a VA examination in August 2006, no diagnosis of a low back disorder was made and thus no etiological opinion was rendered.  With the Veteran's August 2007 diagnosis of severe osteopenia of the spine, there is evidence of current low back disorder and another VA examination is required to determine the current nature of any low back disorder found present, and whether such is directly related to service, including his January 1987 mechanical back pain, or secondary to his service-connected right knee retropatellar bursitis, synovitis, and DJD and/or service-connected flat feet.  38 U.S.C.A. § 5103A; 38 C.F.R.                  § 3.159(c)(4); McLendon, 20 Vet. App. 79, at 81.

During the current appellate period, the Veteran has been diagnosed with depressive disorder, not otherwise specified, in June 2006; and anxiety, in September 2007.  During the current appellate period, the Veteran has also been diagnosed with insomnia, in September 2007.  To date, the Veteran has not been afforded a VA examination to determine the current nature of any acquired psychiatric disorder found present, and whether such acquired psychiatric disorder and insomnia are either directly related to service, or secondary to his service-connected right knee retropatellar bursitis, synovitis, and DJD.  Thus, VA examinations are in order.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); McLendon, 20 Vet. App. 79, at 81.

As discussed above, at the time of the Veteran's August 2006 VA examination, conducted for the purpose of evaluating the severity of the Veteran's service-connected right knee disability, he asserted that he was unable to work due to his back and right knee disabilities.  A total disability evaluation may be assigned where the schedular evaluation is less than total, when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2011). 

The Veteran is not in receipt of a at 60 percent rating for a single service-connected disability or, in the alternative, a 40 percent rating for a single disability with sufficient additional disability to bring the combined rating to at least 70 percent. Therefore, the Board finds that the Veteran does not meet the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  However, it is significant that the Veteran's claims of entitlement to service connection, the subject of the Remand herein, as well as the claims referred to the AOJ for adjudication herein, are not yet final and if granted, may enable the Veteran to meet the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  Therefore, at the RO level, rating boards are to submit to the Director, Compensation and Pension (C&P) Service, for extra-schedular consideration, all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R.                   § 4.16(a).  

The Veteran filed an undated VA Form 21-4192, Request for Employment Information in Connection with Claim for Benefits, received by VA in February 2004.  Such is not signed by the Veteran's former employer and it appears that the Veteran himself completed the form.  On Remand, a completed VA Form 21-4192 must be sought and associated with the claims file.  Further, the Veteran must be afforded a VA examination in order to determine the impact his service-connected disabilities have on his employability.  See Friscia v. Brown, 7 Vet. App. 294, 297   (1994). 

Lastly, an effort should be made to obtain any additional VA treatment records for the Veteran showing treatment for a low back disorder, insomnia, and a neuropsychiatric disorder, dated since October 2007.  38 U.S.C.A. § 5103A(c)(2); 38 C.F.R. § 3.159(c)(3).

Accordingly, the case is REMANDED for the following actions:

1.  Send the Veteran corrective VCAA notice pertaining to the issues of entitlement to service connection for a low back disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD, and/or service-connected flat feet; service connection for neuropsychiatric disorder, on a direct basis, and as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD; and service connection for insomnia, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD; as well entitlement to a TDIU.  See 38 U.S.C.A. § 5103(a), 38 C.F.R. §§ 3.159(b).

2.  Make arrangements to obtain a complete copy of the Veteran's VA treatment records, related to his low back disorder, insomnia, and neuropsychiatric disorder, from the VA Medical Center (VAMC) in San Juan, Puerto Rico, dated since October 2007.

3.  Develop and adjudicate the claims referred herein and previously referred by the Board in September 2011, specifically, entitlement to: (1) service connection for a right ankle disorder, to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD; (2) service connection for a right distal tibial posterior mass (osteo-chondroma), to include as secondary to service-connected right knee retropatellar bursitis, synovitis, and DJD; (3) service connection for gastritis and gastroesophageal reflux disease (GERD), to include as secondary to all service-connected disorders as a result of the medications taken therefore; and (4) a compensable disability rating for service-connected flat feet.

4.  Thereafter, schedule the Veteran for an appropriate VA examination of his low back disorder, currently diagnosed as osteopenia.  

(a)  The examiner is requested to provide a diagnosis of any low back disorder found to be present and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disorder had its clinical onset during active service or is related to any in-service disease, event, or injury, specifically, to the January 1987 complaints of low back pain.  

(b)  The examiner is required to then address whether it is at least as likely as not (50 percent or greater probability) that any current low back disorder is proximately due to, the result of, his service-connected right knee disability and/or service-connected flat feet. The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any current low back disorder has been aggravated, made permanently worse beyond the natural progression of the disease, by his service-connected right knee disability and/or service-connected flat feet. 

5.  Schedule the Veteran for an appropriate VA examination of his insomnia.  

(a)  The examiner is requested to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any insomnia had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(b)  The examiner is required to then address whether it is at least as likely as not (50 percent or greater probability) that any insomnia is proximately due to, the result of, his service-connected right knee disability.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any insomnia has been aggravated, made permanently worse beyond the natural progression of the disease, by his service-connected right knee disability. 

6.  Schedule the Veteran for an appropriate VA examination of his neuropsychiatric disorder, currently diagnosed as depressive disorder, not otherwise specified, and anxiety.  

(a)  The examiner is requested to provide a diagnosis of any acquired psychiatric disorder found to be present and provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed acquired psychiatric disorder had its clinical onset during active service or is related to any in-service disease, event, or injury.  

(b)  The examiner is required to then address whether it is at least as likely as not (50 percent or greater probability) that any current acquired psychiatric disorder is proximately due to, the result of, his service-connected right knee disability.  The examiner should then, as a clear and separate response, indicate whether it is at least as likely as not that any current acquired psychiatric disorder has been aggravated, made permanently worse beyond the natural progression of the disease, by his service-connected right knee disability. 

7.  Only once there is a decision on the claims remanded herein, as well as the referred claims, insofar as whether they, too, are service-connected disabilities, or are service-connected disabilities rated at a higher rate, schedule another VA examination for an additional opinion concerning the likelihood 
(very likely, as likely as not, or unlikely) the Veteran's service-connected disabilities preclude him from obtaining and maintaining substantially gainful employment when considering his level of education, prior work experience and training, etc., but not disabilities that are not service connected and without regard to his advancing age.  

Also to this end, the examiner must give some indication as to whether employment is only possible with special consideration or accommodation (i.e., just marginal employment versus substantially gainful employment).

The examiner must be informed of the Veteran's current, at the time of the VA examination, service-connected disabilities and the disability rating assigned to each.  As it stands, the Veteran's service-connected disabilities are:  right knee retropatellar bursitis, synovitis, and DJD, rated as 10 percent disabling; and flat feet and allergic rhinopharyngitis, both rated as noncompensably disabling.  

The claims file and a copy of this Remand must be made available to and reviewed by the examiners in conjunction with the examinations.  Any indicated tests, including x-rays, should be accomplished.  

The examiners must consider any of the Veteran's lay statements regarding any in-service complaints, as well as any lay statements regarding symptoms since separation from service.  Dalton, 21 Vet. App. 23. 

The examiners must provide comprehensive reports including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

8.  Review the VA examination reports obtained to ensure that the Remand directives have been accomplished, and return the case to the examiners if all questions posed are not answered.  

9.  Finally, readjudicate the claims on appeal.  If any claim remains denied, provide the Veteran and his representative with an SSOC and allow an appropriate time for response.

By this remand the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A.      §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
JOHN H. NILON
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


